Citation Nr: 0923474	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for allergic fungal 
sinusitis.

2.  Entitlement to service connection for migraine headaches. 

3.  Entitlement to service connection for diplopia, secondary 
to allergic fungal sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 17, 1997 to 
February 13, 1998, February 7, 2003 to April 21, 2004, and on 
active duty for training from June 26, 2005 to November 17, 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In February 
2009, the Board remanded for further development. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2009 remand, the Board instructed the RO to 
provide the Veteran with an examination to determine the 
nature and etiology of his allergic fungal sinusitis.  The 
Veteran essentially contends that he has allergic fungal 
sinusitis related to service.  He currently has allergic 
fungal sinusitis as noted throughout the record and most 
recently in the December 2004 VA examination report.  
However, there is no indication that on remand that the RO 
scheduled the Veteran for such an examination.  The United 
States Court of Appeals for Veterans Claims has held that a 
remand confers on the Veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, on remand, an 
examination, in accordance with the February 2009 Board 
remand instructions and cited herein, must be provided.

The Veteran claims that he has headaches due to his sinus 
problems.  Also, the Veteran seeks service connection for 
diplopia as secondary to allergic fungal sinusitis.  The law 
provides that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA examination to determine the 
nature and etiology of his allergic 
fungal sinusitis.  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that allergic 
fungal sinusitis is related to service, 
to include the in-service notations of 
sinus and allergy problems cited above.  
If so, does the Veteran have chronic 
disability exhibited by headaches 
and/or diplopia that were caused by or 
permanently increased in severity due 
to the allergic fungal sinusitis.  The 
examiner should also address the 
Veteran's and his fellow service 
members' statements as to his problems 
with his sinuses and headaches during 
service.  The rationale for all 
opinions expressed must also be 
provided.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
service connection claims for allergic 
fungal sinusitis, migraine headaches, 
and diplopia, secondary to allergic 
fungal sinusitis.  If action remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




